FILED
                                              United States Court of Appeals
                   UNITED STATES COURT OF APPEALS     Tenth Circuit

                                                                 February 18, 2010
                                TENTH CIRCUIT
                                                                Elisabeth A. Shumaker
                                                                    Clerk of Court

 DAVID MARTIN PRICE,

              Plaintiff - Appellant,                      No. 09-3172
 v.                                                       (D. Kansas)
 KATHRYN H. VRATIL, in her official             (D.C. No. 2:09-CV-02198-FJG)
 capacity as Chief Judge of the United
 States District Court for the District of
 Kansas; UNITED STATES DISTRICT
 COURT FOR THE DISTRICT OF
 KANSAS,

              Defendants - Appellees.


                           ORDER AND JUDGMENT *


Before MURPHY, GORSUCH, and HOLMES, Circuit Judges.



      After examining appellant’s brief and the appellate record, this panel has

determined unanimously that oral argument would not materially assist in the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

The case is therefore ordered submitted without oral argument.



      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
      David Price filed suit against the United States District Court for the

District of Kansas, and against Kathryn Vratil, in her official capacity as the

Chief Judge of that court. In a comprehensive order, the district court denied

Price’s request to proceed in forma pauperis, concluding Price’s suit was legally

frivolous. 1 28 U.S.C. § 1915(e)(2)(B). Accordingly, the district court dismissed

the case without prejudice to the filing of a pre-paid complaint.

      Price appeals and seeks permission to proceed on appeal in forma pauperis.

This court has jurisdiction pursuant to 28 U.S.C. § 1291. For all those reasons set

out by the district court in its order dated May 21, 2009, this court concludes

Price’s appeal is frivolous or malicious. Accordingly, we hereby DISMISS this

appeal and the request to proceed in forma pauperis is denied. 28 U.S.C. §

1915(e)(2)(b)(i) (providing that “[n]otwithstanding any filing fee, or any portion

thereof, that may have been paid, the court shall dismiss the case at any time if

the court determines . . . the . . . appeal is frivolous or malicious”).

                                                ENTERED FOR THE COURT


                                                Michael R. Murphy
                                                Circuit Judge




      1
       The case was assigned to Chief Judge Fernando Gaitan of the United
States District Court for the Western District of Missouri. Chief Judge Gaitan has
been designated to sit in the District of Kansas when the need arises.

                                          -2-